PER CURIAM.
By his application for writ of habeas corpus below, appellant; a person in custody pursuant to the judgment of the State Court, sought release from the Warden of the Texas State Penitentiary. His application denied, petitioner has appealed.
A careful examination of the petition and the record in the light of the applicable statutes1 and the decision heretofore rendered in the State Court,2 discloses no error in the proceedings below.
The judgment was right. It is affirmed.

 Chapter 153, Title 28 U.S.C.A., effective Sept. 1, 1948, particularly Secs. 2242, 2244, and 2254.


 Ex parte Massey, 149 Tex.Cr.App. 172, 191 S.W.2d 877, certiorari denied Massey v. Texas, 329 U.S. 674, 67 S.Ct 109, 91 L.Ed. 595.